PER CURIAM.
Appellant has taken this appeal from a conviction and sentence arising out of a jury trial for the crime of armed robbery. He raises three issues which he feels constituted error during the trial, to-wit: prejudiced remarks by the prosecution during the opening statement to the jury; improper exclusion of testimony by the trial judge; and insufficiency of the identification given by the state’s witnesses.
After carefully examining the record in this case and having considered the briefs and arguments of counsel, we have concluded that the judgment and sentence appealed should be affirmed.
Affirmed.